JPMorgan Chase Bank v Kaba (2016 NY Slip Op 08116)





JPMorgan Chase Bank v Kaba


2016 NY Slip Op 08116


Decided on December 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2016

Tom, J.P., Acosta, Andrias, Moskowitz, Kahn, JJ.


2366 6873/05

[*1]JPMorgan Chase Bank formerly known as The Chase Manhattan Bank, Plaintiff-Appellant,
vMamadi Kaba, Defendant-Respondent, DZ Bank AG Deutsche Zentral-Genossenschaftsbank, et al., Defendants.


Parker Ibrahim & Berg LLC, New York (Scott W. Parker of counsel), for appellant.
Mamadi Kaba, respondent pro se.

Order, Supreme Court, Bronx County (Betty Owen Stinson, J.), entered April 10, 2014, which, inter alia, denied plaintiff's motion for an order of reference and granted defendant Mamadi Kaba's cross motion to dismiss the complaint, unanimously reversed, on the law, without costs, the motion granted and the cross motion denied.
The motion court did not have the benefit of Aurora Loan Servs., LLC v Taylor (25 NY3d 355 [2015]), which said, "to have standing, it is not necessary to have possession of the mortgage at the time the action is commenced. . . . [T]he note, and not the mortgage, is the dispositive instrument that conveys standing to foreclose under New York law" (id. at 361). Therefore, the court's finding that plaintiff lacked standing because it did not own the mortgage at the time it commenced this action, cannot stand.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2016
CLERK